Citation Nr: 1131521	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder and paranoid type schizophrenia.   


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from March 1965 to February 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that denied the benefit sought on appeal.  The October 2007 rating decision also denied entitlement to service connection for a bilateral foot disorder which the appellant also appealed.  

The issue of entitlement to service connection for a foot disorder was included on the statement of the case.  Significantly, in a statement attached to a VA Form 9 the appellant only addressed his claim of entitlement to service connection for PTSD.  Still, he checked Block 9B on his VA Form 9, which indicates the claimant intends to perfect an appeal of all issues listed on the statement of the case.  Generally, in the absence of clarification, this ambiguity is addressed by appellate review of all issues listed on the statement of the case.  In the appellant's case, however, a September 2010 supplemental statement of the case listed only the claim of entitlement to service connection for posttraumatic stress disorder.  The appellant's response to the supplemental statement of the case did not discuss the claim of entitlement to service connection for a foot disorder.  Thus, it is evident that the appellant's specific intent was to appeal only the issue of entitlement to service connection for posttraumatic stress disorder.  Thus, the issue of entitlement to service connection for a bilateral foot disorder will not be addressed in the decision below.  See 38 C.F.R. §§ 20.202, 20.204 (2010).

The issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder and paranoid type schizophrenia is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The appellant served in Operation Prairie; hence, the Board assumes for the purpose of this decision only that his claimed stressor was related to a fear of hostile military activity.

2.  The preponderance of the evidence is against finding that the appellant meets the applicable criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010);  75 Fed.Reg. 39,843 (2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in November 2006 and January 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and adequate notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds each letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b).  Thus, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, to include obtaining evidence from the United States Marine Corps, and as warranted by law, affording VA examinations.  Neither the appellant nor his representative asserts that VA has not assisted him with his claim, and the appellant  was provided the opportunity to present pertinent evidence and testimony at all stages of his claim.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the Diagnostic and Statistical Manual of Mental Disorders-IV as the governing criteria for diagnosing PTSD.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed.Reg. 39,843 (2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

Service personnel records note the appellant was assigned to duty in Vietnam from February to October 1966.  They also note the appellant's unit was involved in operations against Viet Cong forces in then South Vietnam in February 1966 and in Operation Prairie from September to October 1966.

Service treatment records of October 1966 note the appellant's commanding officer referred him to medical authorities for unusual behavior and agitation.  The initial assessment noted the referral for evaluation for a seemingly "great emotional strain," which the examiner noted appeared to be a character disorder with a great deal of underlying hostility.  The corpsman noted that the appellant had many different "personalities," and he had been more and more unstable of late.  The appellant was evacuated to a hospital ship for evaluation and treatment.

The October 1966 summary notes the appellant was delusional.  He reported auditory hallucinations, and stated that he really an actor who had been planted in his unit to make Marines better.  The appellant reported there were many more like him in Vietnam, and they "could not die."  The summary specifically notes that the recorded history came from the appellant.  The appellant was a clerk and, during his nine months in Vietnam, he reported that his clerical duties caused him to be involved in only limited combat, such as sporadic mortar fire.  The appellant reported that three days prior to admission he suddenly realized what was going on and who he was.  The summary notes that the appellant's specific behavior was not reported, but it apparently was significant enough for his unit to refer him for psychiatric evaluation.  The appellant was then evacuated to the Naval Hospital in Guam.  The November 1966 summary reflects that, in Guam, the October 1966 report was relied on, as it was noted the appellant was unable to give any reliable history.  After much improvement, the appellant was evacuated to Philadelphia, as it was determined the appellant would be unsuitable for return to a combat zone.

A December 1966 Medical Evaluation Board report, prepared at the Naval Hospital, Philadelphia, reflects that the appellant had improved to the point where he was deemed to be a reliable historian.  The summary notes that the appellant reported he had made an adequate adjustment as a company clerk in Vietnam for approximately eight months prior to his hospitalization.  The appellant's only reported difficulty was that he felt somewhat ashamed for not being in combat, and he felt compelled to frequently write letters to his family telling them about acts of bravery "to impress them."  (Quotes in original).  In August 1966 the appellant's sergeant-supervisor was transferred, and the appellant was assigned more responsibility.  He subsequently became concerned that he was not completing his work, and became preoccupied with company casualty reports he had to compile.  The appellant reportedly started to compulsively read and re-read the casualty page in the military newspaper.  Then the appellant received word his older brother, with whom the appellant had been unfavorably compared all of his life, was slated for assignment to Vietnam.  The appellant began to worry that his brother would be killed in battle, while he-the appellant, in contrast, was always in an area of relative safety.  

In mid-September 1966 the appellant started to feel that a company corpsman was in some way testing him via extra sensory perception.  The appellant began to develop delusions of grandeur and act out on them, to include the idea that he was Jesus Christ.  He berated his superior officers for not being man enough.  One night prior to his admission, the appellant developed the sense that he could fly, and he jumped off of a four-foot high platform and landed on his face.

The treatment team obtained information from the appellant's mother.  She reported the appellant was a fussy dresser, and he believed throughout his school years that he was compared unfavorably with his older brother, especially by the nuns who taught him.  The appellant had feelings of being dumb, as his grades were barely passing, and he felt physically under-developed and puny.  The appellant was treated with group therapy and Thorazine.  

After an effective response to treatment, a conference of staff psychiatrists concluded the appellant had undergone an acute paranoid schizophrenic reaction from which he was in remission.  They also concluded that, while it was not possible to determine the exact precipitants of the appellant's psychosis, his pre-morbid feelings of inferiority, latent envy, and hatred of his brother were greatly intensified by his increased duty responsibilities and the news of his brother's impending transfer to Vietnam.  It was also determined that a return to duty would incur a high risk of future psychotic episodes.  The psychiatrists noted that the appellant's mild precipitating stress (non-combat duty, increased clerical responsibilities, and the news of his brother's transfer to Vietnam); the appellant's moderate predisposition for worry about his mother's health, resulted in a severe impairment for further military service but only mild for civilian social and occupation adjustment.  No further hospitalization was deemed necessary, and the appellant was discharged from active service.

A June 1967 VA examination report reflects that, while it was apparent the appellant had an acute psychotic breakdown in active service, he was completely free from any psychosis or any residual from it.  The examiner diagnosed paranoid type schizophrenic reaction in complete remission.  A June 1967 rating decision granted entitlement to service connection for that diagnosis and assigned a noncompensable rating, effective February 1967.

In August 2006 VA received the appellant's claim for entitlement to service connection for a psychological condition.  The November 2006 RO VCAA letter asked the appellant to provide the specific psychological condition for which he was applying.  The appellant's December 2006 response noted the fact he had been evacuated out of Vietnam because of mental fatigue and stress.  He was assigned to the Third Marine Division.

The January 2007 examination report reflects that the appellant reported being in a number of battles during his Vietnam service, and he saw a lot of people killed in battle in August 1966.  The appellant reported on-and-off treatment for PTSD after discharge from active service.  He did not report any symptoms of schizophrenia but did report symptoms of PTSD.  The appellant reported working part time as a handyman.  He had previously worked in factories, and had difficulty getting along with supervisors and keeping jobs.  He stated that his first marriage ended in divorce.  He had been in his current marriage for 15 years.  He had three children but reported his relationship with his family was shaky.  Mental status examination revealed no abnormalities.  The examiner did assess the appellant's insight, judgment, and impulse control, as fair.  The examiner diagnosed PTSD.

In a March 2007 statement the appellant reported he manned a .60 caliber machine gun while on perimeter guard duty in October 1966, when the entire compound was infiltrated by Viet Cong.  The appellant stated the situation was totally out of control, and there were several killed in action.  The appellant stated he never recovered from that night.

The RO obtained a report on the Third Marine Division's involvement in Operation Prairie.  Based on the information in that report, the RO conceded the appellant's claimed stressor and arranged another examination by a board of two psychologists (board) to determine if the appellant met the diagnostic criteria for PTSD.

The October 2007 examination report reflects that the board conducted a review of the claims file.  The report notes that the appellant was not in any treatment with a mental health professional, and he reported that he occasionally attended a veterans support group.  The appellant reported his stressor as the overrunning of his compound by Viet Cong in the Summer of 1966 during a mission near the demilitarized zone.  The appellant reported he was asleep in a tent when "all hell broke loose."  The compound came under Viet Cong mortar and small arms fire.  The appellant reported he jumped in a fox hole with a fellow Marine, and the appellant reported firing on the enemy.  He alleged that he saw both American and Viet Cong killed in action on the ground.  The appellant reported the battle lasted a couple of hours and, the next morning, some bodies were still on the ground in various stages of rigor mortis.  The appellant reported he experienced combat at least "a day a week," during which he was fired on by small arms and/or mortar fire, and that he fired back on a weekly basis.  The appellant reported that he rarely could see the enemy, but he fired at the muzzle flashes.  The appellant reported his 1966 hospitalization in Vietnam, and the examination report sets forth the medical summaries from the service treatment records.

The appellant denied being under the influence of drugs or alcohol at the time of the events in 1966, but he reported considerable drinking after his active service.  Mental status examination revealed the appellant was awake, alert and oriented to place, time, and person.  The appellant's eye contact was minimal, but he was cooperative.  The appellant showed no apparent gross deficits in remote memory, but his recollections of his military experiences were inconsistent with those described in the service treatment records.  

The board of psychologists diagnosed a moderate recurrent major depressive disorder and alcohol abuse on Axis I.  The board noted that the psychotic symptoms the appellant experienced in service were associated with what is known as schizophreniform disorder which resolved around the time of the appellant's discharge from active service.  The board noted that, although the appellant reported some symptoms that were consistent with PTSD, the number and severity of his reported symptoms were insufficient to justify a diagnosis of PTSD.  The appellant's quality of life appeared adversely affected by anger problems, detachment from others, and a diminished interest in pleasurable activities.  It was not clear, however, if those negative interruptions were related to PTSD or combat activity.  The board also noted that the appellant's reports of extensive combat involvement were inconsistent with contemporary accounts in the relevant records.  Without clear evidence the appellant in fact was exposed to those traumatic events, as required by American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), a diagnosis of posttraumatic stress disorder could not be given.  The board found no evidence the appellant purposely fabricated his reports of extensive combat exposure, but the medical records did not support the appellant's reports.  The board acknowledged that sentences in the summaries in the service treatment records that indicated the appellant was exposed to sporadic mortar fire, but also noted that neither the treating clinicians nor the appellant cited that as a causative factor in the development of the psychotic episode the appellant experienced in 1966.

The board opined the appellant met the criteria for major depressive disorder.  The board found no clear indications that suggested the depressive disorder was the direct result of the appellant's active service, other than the fact the appellant reported his symptoms were not evident prior to his active service.  The board noted further that service treatment records indicated the appellant felt intellectually and physically inadequate prior to his enlistment.  Therefore, it was possible that symptoms of depression predated the appellant's active service.

Following receipt of documents from the United States Marine Corps pertaining to Operation Prairie, the RO requested the board to make another assessment.  The January 2009 examination report reflects that the Board essentially reached the same findings and conclusion as at the 2007 examination.  Again, the diagnosis was major depressive disorder.  The board found that the appellant did not meet the diagnostic criteria for a diagnosis of PTSD.

The Board finds that the preponderance of the evidence is against granting entitlement to service connection for posttraumatic stress disorder.  While the Board will concede that the appellant's claimed stressor is related to a legitimate fear of hostile military activity, and while he was diagnosed with posttraumatic stress disorder in January 2007, the most probative evidence preponderates against finding that he has posttraumatic stress disorder.

In this regard, the January 2007 examination was not based on a review of the entire claims file.  Moreover, while the appellant served in Operation Prairie the service medical records specifically rebut any suggestion that he participated in a number of battles.  Indeed, even the appellant described his combat service as limited.  In contrast the October 2007 and January 2009 studies were conducted by a board of psychologists who reviewed the entire claims file, and who noted the inconsistencies between the appellant's service records and his claimed stressors.  Finally, on both occasions the board of psychologists found that the Veteran did not suffer from posttraumatic stress disorder.  Given the greater probative value of the reports prepared by the board of psychologists, the Board assigns their opinions greater weight.  As such, the Board finds that the appellant does not suffer from posttraumatic stress disorder, and that service connection must therefore be denied.

The appeal is denied.


ORDER

Entitlement to service connection for posttraumatic stress disorder  is denied.



REMAND

On appeal the Veteran has raised the issue of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder and his service connected paranoid type schizophrenia.  This issue has yet to be addressed by the RO, but in light of the decision in  Clemons v. Shinseki, 23 Vet. App. 1 (2009), is before the Board.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must contact the appellant and request that he provide the names and addresses of all medical care providers who have treated him for any psychiatric disorder other than posttraumatic stress disorder and paranoid type schizophrenia since his separation from active duty.  The RO must thereafter conduct all appropriate development.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must conduct any additional development warranted in order to comply with the Veterans Claims Assistance Act of 2000.

3.  The RO must then adjudicate the claim of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder and paranoid type schizophrenia.  If the claim is not granted to his satisfaction, send the appellant and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).      


   
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


